Dolat 8-K for 7/29/10 Exhibit 3.1.2 FIRST CERTIFICATE OF DESIGNATION OF SERIES A CONVERTIBLE PREFERRED STOCK OF DOLAT VENTURES, INC. Pursuant to Section 78.195 of the Nevada Revised Statutes, Dolat Ventures, Inc., a Nevada corporation (the “Corporation”), does hereby certify that pursuant to authority contained in the Amended Articles of Incorporation of the Corporation filed with the Nevada Secretary of State on July 30, 2010, the Corporation's Board of Directors on July 30, 2010 has duly adopted the following resolutions designating 1,000,000 shares of preferred stock, $0.001 par value, as Series A Convertible Preferred Stock (the “Series A Convertible Preferred Stock”) that shall contain the following designations and preferences. Series A Convertible Preferred Stock The Series A Convertible Preferred Stock has been authorized by the Board of Directors of the Corporation as a new series of preferred stock, which ranks senior and is not subordinated in any respects. So long as any Series A Convertible Preferred Stock is outstanding, the Corporation is prohibited from issuing any series of stock having rights senior to the Series A Convertible Preferred Stock (“Senior Stock”), without the approval of the holder of the outstanding Series A Convertible Preferred Stock. Additionally, so long as any Series A Convertible Preferred Stock is outstanding, the Corporation may not, without the approval of the holder of the outstanding Series A Convertible Preferred Stock, issue any series of stock ranking on parity with the Series A Convertible Preferred Stock (“Parity Stock”) as to dividend or liquidation rights or having a right to vote on any matter. (a)Designation and Amount.1,000,000 shares are hereby designated “Series A Convertible Preferred Stock” and possess the rights and preferences set forth below. (b)Initial Value.The initial value of each share of Series A Convertible Preferred Stock (the “Series A Initial Value”) is $0.001. (c)Dividends.The holders of the then outstanding shares of Series A Convertible Preferred Stock shall be entitled to receive, in preference to the holders of any other shares of capital stock of the Corporation, cumulative dividends when and as if they may be declared by the Board out of funds legally available therefore (the “Series A Dividends”),. The Series ADividends shall accrue on the Series A Convertible Preferred Stock commencing on the date of original issuance thereof. All Series A Dividends shall be cumulative, whether or not earned or declared and whether or not there are profits, surplus or other funds of the Corporation legally available for the payment of dividends.Dividends paid on shares of Series A Convertible Preferred Stock in an amount less than the total amount of such dividends at the time accumulated and payable on such shares shall be allocated pro rata on a share-by-share basis among all such shares at the time outstanding.Unless full cumulative dividends on the Series A Convertible Preferred Stock have been paid, or declared and sums set aside for the payment thereof, dividends, other than in common stock, $.001 par value per share (“Common Stock”), or other securities of a class or series of stock of the Corporation the terms of which do not expressly provide that it ranks senior to or on a parity with the Series A Convertible Preferred Stock as to dividend distributions and distributions upon the liquidation, winding-up and dissolution of the Corporation, may not be paid, or declared and sums set aside for payment thereof, and other distributions may not be made upon the Common Stock or other shares of capital stock of the Corporation. 1 (d)Liquidation.Upon occurrence of a liquidation, dissolution, or winding up of the Corporation, whether voluntary or involuntary (any such event, a “Liquidating Event”), each holder of shares of Series A Convertible Preferred Stock will be entitled to receive, before any distribution of assets is made to holders of common stock or any other stock of the Corporation ranking junior to the Series A Preferred Stock as to dividends or liquidation rights, but only after all distributions to holders of Series A Preferred Stock as set forth in this Certificate of Designation have been made, an amount per share of Series A Convertible Preferred Stock (this amount, the “Series A Liquidation Amount”) equal to 100% of the Series A Initial Value plus the amount of any accrued but unpaid Series A Dividends due thereon for each share up to the date fixed for distribution. After payment of the full Series A Liquidation Amount, holders of shares of SeriesA Convertible Preferred Stock will not be entitled to participate any further in any distribution of assets by the Corporation.If upon occurrence of a Liquidating Event, the assets of the Corporation available for distribution to its stockholders are insufficient to pay the holders of the SeriesA Convertible Preferred Stock the full Series A Liquidation Amount, holders of SeriesA Preferred Convertible Stock will share ratably in any distribution of assets so that each such holder receives, per share, the same percentage of the Series A Liquidation Amount. Subject to applicable law, any non-cash assets of the Corporation that are legally available for distribution upon liquidation, dissolution, or winding up of the Corporation must be promptly liquidated by a liquidating trust or similar entity. (e)Conversion. Each share of Series A Convertible Preferred Stock shall be convertible at anytime at the option of the holder thereof into that number of fully paid and nonassessable shares of Common Stock at a ratio of one share of Series A Preferred Stock to one share of Common Stock of the Corporation.To convert the Series A Convertible Preferred Stock, the holder thereof shall provide written notice to the Corporation via facsimile and overnight courier setting forth the number of shares of Series A Convertible Preferred Stock being converted and delivery instructions together with certificates evidencing the shares of Series A Convertible Preferred Stock being converted.The Conversion Price and the number of shares of stock or other securities or property into which the Series A Convertible Preferred Stock is convertible are not subject to adjustment relating to any reorganization, merger or sale of assets, reclassification of securities, split, subdivision of combination shares. (f)Voting Rights.The holders of the Series A Convertible Preferred Stock shall have one vote per share of Series A Convertible Preferred Stock. (g)Redemption.The Corporation shall have the right to redeem the Series A Convertible Preferred Stock by providing notice to the Series A holder at the redemption price of $2.50 per share. The Corporation shall provide a five-day notice to the Series A Convertible Preferred Stock holder of its intention to redeem the Series A Convertible Preferred Stock. The Series A Convertible Preferred Stock holder shall have a period of five days thereafter to convert the Series A Convertible Preferred Stock as provided above in subsection (e). (h)Availability of Common Stock on Conversion. The Corporation shall keep in reserve at all times, sufficient shares of Common Stock to satisfy conversion of all issued and outstanding shares. No shares shall be convertible by the holder thereof unless on the date of the proposed conversion the Corporation shall have available shares of common stock which are authorized, un-issued and not reserved for any other event or contingency, in an amount sufficient to convert all of the shares of Series A Preferred Stock shares issued and outstanding on the date of the proposed conversion. If the Corporation does not keep sufficient shares in reserve, it shall 2 amend its Articles of Incorporation, or otherwise adjust its capital structure, so as to provide for conversion of the shares of Series A Preferred Stock, as soon as practicable after receiving written demand for conversion from a holder of the shares of Series A Preferred Stock. Non-availability of common stock sufficient to satisfy conversion of the shares of Series A Preferred Stock shall not in any way affect the voting rights of the shares of Series A Preferred Stock. Such voting rights of the shares of Series A Preferred Stock are additional to any conversion rights the shares of Series A Preferred Stock have. The determination of the designation, preferences and the relative, participating, optional or other rights, and the qualifications, limitations or restrictions thereof, relating to the Series A Convertible Preferred Stock, was duly made by the Board of Directors pursuant to the provisions of the Restated Articles of Incorporation of the Corporation, and in accordance with the provisions of Section 78-1955 of the Nevada Revised Statutes. 3 IN WITNESS WHEREOF, the Corporation has caused this Designation to be executed this day of July, 2010. DOLAT VENTURES, INC.: By: President/Chief Executive Officer
